Citation Nr: 0028572	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  93-25 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant's improved death pension was properly 
terminated, effective February 1, 1989, due to receipt of 
interest income.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The appellant is the widow of the veteran who had periods of 
active service from July 1943 to May 1946 and from August 
1950 to June 1954.  This is an appeal of a February 1992 
action by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington, which discontinued the 
appellant's award of death pension, effective February 1, 
1989.  The award was resumed effective April 1, 1992.  

This matter was remanded on for additional development in 
November 1995, and again in July 1998.  This matter is now 
returned to the Board. 


REMAND

The appellant contends that the RO erred by including as 
countable income for pension eligibility purposes, $1,767 
interest income from Eyak Corporation during the year of 
1989.  The appellant asserts that income from Eyak 
Corporation is excludable income as it is tribal settlement 
income.  The veteran's representative asserts that the income 
from the Eyak corporation falls within the income exclusion 
provisions of the Alaska Claims Settlement Act of 38 C.F.R. 
§ 3.272 (t) (1999.)

The claims file currently does not contain sufficient 
evidence to confirm whether the Eyak Corporation falls within 
the purview of the Alaska Claims Settlement Act.  The record 
does document that the appellant has received unearned income 
from the Eyak Corporation in the amount of $1,767 in 1989, 
$1,193 in 1991 and $278 in 1992.  There is no information 
about earnings from Eyak Corporation for the year 1990.  Nor 
is there information about the nature of the Eyak Corporation 
present in the claims file. 

The Alaska Claims Settlement Act provides that any receipt by 
an individual of cash, including cash dividends on stock 
received by a Native Corporation, to the extent that it does 
not exceed $2000 per individual per annum; stock, including 
stock issued or distributed by a Native Corporation as a 
dividend or distribution on stock; a partnership interest; 
land or an interest in land, including land or an interest in 
land issued or distributed by a Native Corporation as a 
dividend or distribution on stock; and an interest in a 
settlement trust, are excluded from countable income for the 
purpose of determining entitlement to improved pension.  
38 C.F.R. § 3.272 (t) (1999.)  

This provision excluding certain Alaskan tribal property from 
countable income went into effect November 2, 1994.  See 60 
Federal Register, 18354 (April 11, 1995).  This effective 
date is likewise applicable to a provision excluding income 
received by American Indian beneficiaries from trust or 
restricted lands found in 38 C.F.R. § 3.272 (r).  The Board 
notes that in this matter, the income in question was 
received from 1989 to 1992 which was prior to the effective 
date of these amended regulations excluding certain profits 
tribal property from countable income.  However, the claim 
has remained pending beyond the effective date of these 
amendments concerning tribal property.  

A recent determination by the United States Court of Appeals 
for Veterans Claims (Court) concerned a similar situation.  
Springer v. West 13 Vet. App. 431 (2000.)  In this case a 
question existed regarding whether a partial distribution of 
bequeathed Indian Trust Lands distributed to the claimant in 
March 1991, fell within the criteria of excludable income 
under the amended 38 C.F.R. § 3.272.  Although the land was 
distributed prior to the effective date of the amendments, 
the Court determined that the revised § 3.272, with 
subsection (r) should be applied retroactively according to 
the Court's determination in Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should . . . apply 
unless Congress provided otherwise or permitted the Secretary 
. . . to do otherwise and the Secretary did so..)  Springer 
supra.  In applying Karnas, the Court noted that prior to the 
November 1994 insertion of subsection (r) into Section 3.324, 
income received from trust lands were entirely countable 
income, and thus found the revised law more favorable.  
Having found the revised regulations applicable to the 1991 
property distribution, the Court remanded the matter for 
further factual development concerning the actual nature of 
the land in question.

In view of this recent decision, the RO should likewise 
further develop this matter in order to factually ascertain 
the exact nature of the income received from Eyak Corporation 
and determine whether the revised version 38 C.F.R. § 3.324 
is applicable in view of the Court's decision in Springer.

Therefore, under the circumstances, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following actions: 

1.  The RO should attempt to verify the 
nature of the income from "Eyak 
Corporation" received by the appellant.  
Documentation should be obtained 
regarding the Eyak Corporation to 
determine whether it is classified as a 
Native Corporation under the Alaska 
Claims Settlement Act.  Another attempt 
should be made to obtain the financial 
records concerning income from Eyak 
Corporation for the year 1990.  If 
confirmation of Eyak Corporation's Native 
Corporation status is not possible or the 
1990 financial report is not available, 
this should be documented in writing.  

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should then 
readjudicate the issue on appeal.  In 
determining whether the revised 
provisions concerning excludable income 
under 38 C.F.R. § 3.272 (t) are 
applicable, the RO should adjudicate this 
matter in light of the Court's 
determination in Springer v. West 13 Vet. 
App. 431 (2000.)  If any benefit 
requested on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case.  A reasonable period of time for a 
response should be afforded.

Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in 
order.  No action is required of the appellant 
until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



